Exhibit 10.5

THIS TERMINATION AGREEMENT (this “Agreement”) is made and entered into this 16th
day of September, 2013

AMONG:

 

(1) SOGOU INC., a limited liability company organized and existing under the
laws of the Cayman Islands with its registered office at Floor 4, P.O. Box 2804,
George Town, Grand Cayman KYI-1112, Cayman Islands, Cayman Islands (the
“Company”);

 

(2) CHINA WEB SEARCH (HK) LIMITED, a company limited by shares organized and
existing under the laws of Hong Kong with its registered office at Suite 801,
Winsome House, 73 Wyndham Street, Central, Hong Kong (“China Web Search”);

 

(3) PHOTON GROUP LIMITED, a company incorporated under the laws of the British
Virgin Islands (“Photon”); and

 

(4) SOHU.COM (SEARCH) LIMITED, an exempted company with limited liability
incorporated under the laws of the Cayman Islands with its registered office at
Floor 4, Willow House, Cricket Square, P.O. Box 2804, Grand Cayman KY1-1112,
Cayman Islands (“Sohu Search”).

The Company, China Web Search, Photon and Sohu Search are hereinafter
collectively referred to as the “Parties” or individually as the “Party”.

RECITALS:

 

(A) The Parties are parties to that certain Amended and Restated Investors’
Rights Agreement dated June 29, 2012 (as amended to date, the “Investors’ Rights
Agreement”).

 

(B) The Parties are parties to that certain Amended and Restated Right of First
Refusal and Co-Sale Agreement dated June 29, 2012 (as amended to date, the “ROFR
and Co-Sale Agreement”).

 

(C) The Parties wish to terminate the Investors’ Rights Agreement and the ROFR
and Co-Sale Agreement (collectively, the “Existing Agreements”) and to release
each other from any and all obligations pursuant to, under or in respect of the
Existing Agreements, all upon the terms and subject to the conditions of this
Agreement.

NOW IT IS HEREBY AGREED as follows:

 

1. TERMINATION OF THE EXISTING AGREEMENTS

 

1.1. The Parties hereby agree that the Existing Agreements shall be irrevocably
and unconditionally terminated and shall cease to have any further force or
effect immediately upon the date hereof.



--------------------------------------------------------------------------------

1.2. Each Party (a) acknowledges and confirms that none of the Parties nor any
of their respective affiliates, shareholders, directors, officers or employees
has any outstanding rights, benefits, obligations or liabilities under, pursuant
to or arising from either of the Existing Agreements and (b) irrevocably and
unconditionally releases and forever discharges each of the other Parties, such
other Party’s affiliates, shareholders, directors, officers and employees from
any and all duties, obligations and liabilities under, pursuant to or arising
from either of the Existing Agreements.

 

2. MISCELLANEOUS

 

2.1. Sections 3.12 (Confidentiality), 5.4 (Governing Law and Dispute
Resolution), 5.5 (Counterparts), 5.7 (Notices), 5.8 (Entire Agreement;
Amendments and Waivers), and 5.13 (Attorney’s Fees) of the Investors’ Rights
Agreement shall be incorporated by reference, and shall apply mutatis mutandis
to this Agreement.

[The remainder of this page is intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date and year first written above.

 

SOGOU INC. By:  

 

Name:   Title:   SOHU.COM (SEARCH) LIMITED By:  

 

Name:   Title:   CHINA WEB SEARCH (HK) LIMITED By:  

 

Name:   Title:   PHOTON GROUP LIMITED By:  

 

Name:   Title:  

SIGNATURE PAGE TO TERMINATION AGREEMENT